DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 15, 2021 is acknowledged.

Claims 6-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021.

It is noted to Applicant that the proper status identifiers to the withdrawn claims should be made.

Preliminary Amendment
The preliminary amendment filed on March 16, 2020 has  been acknowledged and entered.

Claims Pending
Claims 1-5 will be examined on the merits.

Claim Objections
Claim objected to because of the following informalities:  Claim 2 is missing the term “claim” in line 1.   Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements filed on March 16, 2020 and May 11, 2020, have been considered.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 
Drawings
The drawing, filed on March 16, 2020, has been approved.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Grow Great Fruit” June 10, 2016 (Retrieved from the Internet March 10, 2021; https://growgreatfruit.com/are-multigraft-fruit-treesa-good-idea/) in view of  “Selecting and storing scion wood for grafting,” Michigan State University, MSU Extension, Dept. of Horticulture, April 11, 2014  2009 (Retrieved from the Internet on March 23, 2021) https://www.canr.msu.edu/news/selecting_and_storing_scion_wood_for_grafting (hereinafter referred to as “MSU”) and Santos et al. (“Sweet cherry (Prunus avium) growth is mostly affected by rootstock and much less by budding height,” New Zealand Journal of Crop and Horticultural Science, 2004, Vol. 32:309-318).

The claims are drawn to a nursery fruit tree having a at least a double trunk type which comprises a branched rootstock containing at least two branches where each branch is grafted with a scion and where the scions are of the same variety.

Grow Great Fruit teaches multigrafted fruit trees. On the plum tree, pictured on page 4 shows several (i.e. at least double trunk) rootstocks branches with grafted scions. Grow Great Fruit also 

Grow Great Fruit does not teach using the lengths of the rootstock or scion or the fruit tree height or the angles or an interspecific specific hybridization or two or more species. 

MSU teaches that typical scion wood for grafting apple trees will be from 14 18 inches in length (.35 m to .45m) because the longer pieces gives the grafter the option to remove ends that, after storage, have dried and allows for flexibility in bridging long portions of damage by rabbits or equipment (page 4) (claims 2, 4-5).

Santos et al. teach using a rootstock length (i.e. budding height) from 15 cm to 90 cm (.15 m to .9 m) on cherry trees (claims 2, 4-5). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a hardwood nursery fruit tree comprising a double trunk rootstock having at least two branches and each branch grafted with a scion of the same fruit variety as taught in the cited references. One would have been motivated to combine the cited references to obtain the claimed invention because it was known in the art to graft fruit trees with a rootstock with at least a double trunk as shown in Grow Great Fruit. It would have been obvious to use various rootstock lengths because rootstocks control the size of the trees as well as helping to manage canopy size as disclosed in Santos et al. (page 309, right col., 1st para). Additionally, the longer scion pieces gives the grafter the option to remove ends that, after storage, have dried and allows for flexibility in bridging long portions, around 8-10 inches, of damage by rabbits or equipment (as taught in MSU). The benefits in having at least a double branched rootstock would increase productivity of the fruit desired, make pruning and harvesting easier since the fruit would ripen at the same time because of having the same variety grafted. It would also save on the cost of the rootstock, needing only one rootstock in having at least two branches (i.e. more fruit to produce on a single rootstock having at least a double branch). When grafting, it is easier to pull the same variety scion bundle as opposed to having to keep different variety scions separate. Therefore, it was obvious to one of ordinary skill in the art to use a 

Although none of the references teach the nursery fruit tree height having a height of 0.5 m to about 3 m, the height would be dependent upon the length of the rootstock and scion grafted together. 

Additionally, none of the references teach the angle between the two branches is from 20 degrees to 135 degrees. One of ordinary skill in the art would use limb spreaders or a weight attached in order to alter the angle of the branches to the desired angle. Also by having the desired angle, it would open the tree up to more sunlight and air and produce more fruit and discourage narrow crotch angles which would be prone to future breaks or splits.

Furthermore, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success as well as the known benefits (see supra) in using a hardwood nursery fruit tree comprising a double trunk rootstock having at least two branches and each branch grafted with a scion of the same fruit variety as taught in the cited references. Multigrafting fruit trees is commonly known and practiced as grafting itself is well known in the art. 

Thus, one of ordinary skill would expect a reasonable expectation of success in obtaining the claimed invention. The invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Summary
No claim is allowed.




Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Susan B. McCormick-Ewoldt whose telephone number is (571) 272-0981.  The Examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiners’ supervisor is Joe Zhou at (571)-272-0724. The official fax number for the group is (571) 273-8300.    		

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SUSAN MCCORMICK EWOLDT/
Primary Examiner, Art Unit 1661